— Casey, J.
Appeal from a judgment of the County Court of Chemung County (Danaher, Jr., J.), rendered March 7, 1988, convicting defendant upon his plea of guilty of the crime of burglary in the second degree.
On January 25, 1988, defendant entered a plea of guilty to the first count of the indictment which charged him with the crime of burglary in the second degree. This plea was in full satisfaction of the indictment which also charged, as a second count, grand larceny in the third degree. As the result of a prior 1984 conviction for burglary in the third degree and a 1987 conviction for forgery in the second degree, defendant had to be treated as a predicate felon upon his plea. There*775fore, he faced a minimum prison sentence of 3 to 6 years and a maximum of 'IVz to 15 years (Penal Law § 70.06 [3] [c]; [4] [b]). Defendant was sentenced to an indeterminate prison term of 4 to 8 years as a predicate felon and, as he had been promised, the sentence was to be served consecutive to the term that he was then serving as the result of his prior convictions.
On this appeal, defendant argues only the excessiveness of the sentence imposed. In the circumstances and considering defendant’s prior history, the sentence was a proper exercise of County Court’s discretion. The judgment of conviction should be affirmed.
Judgment affirmed. Mahoney, P. J., Casey, Weiss, Levine and Harvey, JJ., concur.